Citation Nr: 0807661	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a scar under the right eye, claimed as a residual 
of trauma to the right side of the face.

2.  Entitlement to an initial compensable evaluation for 
headaches, claimed as a residual of trauma to the right side 
of the face.

3.  Entitlement to service connection for sinusitis as a 
residual of a facial injury.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right hip 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for right eye vision 
problems, claimed as a residual of trauma to the right side 
of the face.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
May 2003, November 2004, June 2005, and January 2006.  The 
veteran underwent a Video Conference hearing with the 
undersigned Acting Veterans Law Judge in August 2007.

The Board is aware that, in a June 2006 Statement of the 
Case, the issue involving the right hip was listed as 
"[s]ervice connection for right hip condition."  The 
discussion of this claim, which had previously been denied in 
May 2003, nevertheless addressed the claim in terms of 
38 C.F.R. § 3.156(a) (2007).  Accordingly, the Board has 
recharacterized the issue as a claim to reopen a previously 
denied claim on the basis of the receipt of new and material 
evidence, pursuant to that regulation.

The issues of entitlement to service connection for a right 
knee disorder and right eye vision problems are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's scar under the right eye is about an inch 
long and productive of numbness and tingling to touch, but is 
otherwise non-disfiguring.

2.  The veteran's headaches are not completely prostrating, 
but they have been described as severe and as occurring as 
frequently as three times per week.

3.  The veteran's claimed sinusitis was not first manifest in 
service and has not been shown to be causally related to 
either service or a service-connected disability.

4.  The initial claim of service connection for a right hip 
disorder was denied in an unappealed May 2003 rating 
decision; evidence received since that decision is new but 
does not establish a current right hip disorder of in-service 
onset.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a scar under the right eye, claimed as a residual 
of trauma to the right side of the face, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 
7800 and 7804 (2007).

2.  The criteria for an initial 10 percent evaluation for 
headaches, claimed as a residual of trauma to the right side 
of the face, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.124a, Diagnostic Code 8100 (2007).

3.  Sinusitis, claimed as a residual of a facial injury, was 
not incurred in or aggravated by service or as secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

4.  New and material evidence has not been received to reopen 
a claim of service connection for a right hip disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2004, February 2005, and August 2005.  As these letters 
were issued prior to the respective appealed rating decisions 
in November 2004, June 2005, and January 2006, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  

The Board is mindful that the July 2004 VCAA letter addressed 
the facial scar and headaches issues as initial service 
connection claims, rather than higher initial evaluation 
claims, as service connection had not been granted at that 
point.  The question of whether a further VCAA letter for 
such "downstream" issues is required was addressed by the 
VA General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  In this case, the necessary Statement of the Case was 
issued in April 2005.  

As this case concerns the propriety of initial evaluations, 
rather than claimed increases in existing evaluations, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  

As to the claimed right hip disorder, the February 2005 VCAA 
letter addressed the bases of the prior May 2003 decision 
denying service connection and specified the evidence that 
would be necessary to substantiate the elements of the claim 
so as to warrant a reopening.  This letter accordingly 
satisfies the requirements of Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.  The sole 
exception is the claimed right hip disorder, but as this is 
an application to reopen a claim for service connection for 
that disorder, no examination is required pursuant to 
38 C.F.R. § 3.159(c)(4)(iii).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased initial evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

B.  Scar under the right eye

In the appealed November 2004 rating decision, the RO granted 
service connection for the veteran's scar under the right 
eye, as a consequence of a June 1984 baseball bat injury of 
the right side of the face, and assigned a 10 percent 
evaluation for the scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7804. 

As the 10 percent evaluation is the maximum available under 
Diagnostic Code 7804, the Board has looked to 38 U.S.C.A. § 
4.118, Diagnostic Code 7800, concerning scarring of the head, 
face, or neck.  The Board notes that the provisions of this 
diagnostic code were revised effective from August 30, 2002, 
several months prior to the receipt of the current claim.

Under this section, eight "characteristics of 
disfigurement" are set forth for evaluation purposes.  These 
include: (1) a scar of five or more inches (13 or more cm.) 
in length; (2) a scar of at least one-quarter inch (0.6 cm.) 
wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  

A 30 percent evaluation is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.

A 50 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.

The Board has reviewed the relevant VA examination and 
treatment reports in this case and finds the disfigurement 
resulting from this scar to be exceptionally minimal.  An 
October 2004 VA neurological examination revealed the scar to 
be measuring one inch long and well-healed, with no 
abnormalities, gross deformities, elevation, redness, or pain 
to deep palpation.  The veteran did report some numbness and 
tingling of the scar upon touching, and this symptomatology 
served as the predicate for the assigned 10 percent 
evaluation under Diagnostic Code 7804.  However, in the 
absence of any "characteristics of disfigurement," visible 
or palpable tissue loss, gross distortion, or asymmetry, 
there exists no basis for a higher initial evaluation under 
Diagnostic Code 7800.

The Board is cognizant that the October 2004 VA examination 
was conducted several years ago, and his scar was not 
reevaluated during his September 2005 VA neurological 
examination, conducted by the same examiner.  Nevertheless, 
the length of time since the last examination, in and of 
itself, does not warrant a further examination except in 
those instances where the veteran asserts a worsening of the 
disorder since the last examination.  See VAOPGCPREC 11-95 
(April 7, 1995).  Here, the veteran reported pain, twitching, 
and swelling of the scar during his August 2007 hearing but 
did not describe current treatment or suggest a worsening of 
the disorder since the prior examination.  As such, the Board 
finds the October 2004 VA examination results to be fully 
adequate for rating purposes in this case.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for the veteran's a scar under the 
right eye, claimed as a residual of trauma to the right side 
of the face.  His claim for that benefit must therefore be 
denied.  38 C.F.R. § 4.7.

C.  Headaches

In the appealed November 2004 rating decision, the RO granted 
service connection for the veteran's headaches, as a 
consequence of a June 1984 baseball bat injury of the right 
side of the face, and assigned a noncompensable evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100 by analogy.  
See 38 C.F.R. §§ 4.20, 4.27.

38 C.F.R. § 4.124a, Diagnostic Code 8100 addresses migraine.  
Under this section, migraine with less frequent attacks than 
the criteria for a 10 percent evaluation are rated as zero 
percent disabling.  Characteristic prostrating attacks 
averaging one in two months over the last several months are 
evaluated as 10 percent disabling.  A 30 percent evaluation 
contemplates characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 50 
percent evaluation is assigned for migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The Board has reviewed the recent VA examination and 
treatment reports of record and observes that, to date, the 
veteran's headaches have not been described as prostrating.  
That notwithstanding, there is significant evidence that 
these headaches are frequent and often significantly 
disabling.  During his October 2004 VA neurological 
examination, the veteran reported headaches twice a month, 
lasting about two hours and constant and moderate in 
intensity.  A VA consultation record from March 2005, 
however, contains a diagnosis of "[i]ntractable migraine 
headaches," and the examiner noted that the veteran had a 
description of a migrainous headache process that bothered 
him two to three times per week.  Symptoms included 
photophobia, phonophobia, and "difficulty to continue 
functioning with headache pain."  The veteran later 
described the headaches as severe to "almost very severe" 
during his September 2005 VA examination, noting a frequency 
of two to three times per week.  His testimony from his 
August 2007 hearing, in which he described headaches probably 
three times per week that were severe but did not require him 
to "just take off for the day," is consistent with the 
prior VA examination. 

While the examiner from September 2005 noted that the 
veteran's headaches were not incapacitating, their frequency 
and severity suggests a degree of impairment in earning 
capacity that is not adequately represented by the current 
zero percent evaluation.  See 38 C.F.R. § 4.1.  In other 
words, the degree of disability lies between the less 
frequent attacks contemplated by that evaluation and the 
frequency of characteristic prostrating attacks addressed by 
the 10 percent evaluation.  With application of 38 C.F.R. 
§ 4.7, the Board finds that a 10 percent initial schedular 
evaluation, but not more, is warranted in this case. 

Again, as the veteran has submitted no evidence showing that 
his service-connected headaches markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and as there is also no indication 
that this disorder has necessitated hospitalization during 
the pendency of this appeal, the Board is not required to 
remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. 
§ 3.321(b)(1).

Overall, the evidence supports an initial 10 percent 
evaluation, though not more, for headaches, claimed as a 
residual of trauma to the right side of the face.  To that 
extent, the appeal is granted.  38 C.F.R. § 4.7.

III.  Entitlement to service connection for sinusitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (now codified at 
38 C.F.R. § 3.310(b)(2007)).  Under this recent revision, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. 

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

It does not appear from the claims file that the veteran has 
been notified of this revision to date, as 38 C.F.R. § 3.310 
was cited only in part in the June 2006 Statement of the 
Case.  However, this revision represents a restatement of the 
longstanding principles involving 38 C.F.R. § 3.310(a) and 
Allen, rather than an actual change in the applicable law.  
Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time.  See Bernard v. 
Brown, 4 Vet. App. at 394.

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for sinus 
problems.  While the veteran did sustain a right face 
baseball bat injury in June 1984, with a fracture of the 
right zygoma and with service connection for a scar under the 
right eye and headaches granted as a consequence, no sinus 
problems were indicated at that time.  The report of the 
veteran's May 1991 separation examination report is negative 
for any upper respiratory problems, and the only respiratory 
symptoms indicated in the separation Report of Medical 
History involve the throat. 
 
Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
consists of multiple VA studies (a CT scan, x-rays) from 
October 2004 showing sinus changes, including a polyp in the 
right frontal sinus, and also one in the right maxillary 
antrim.  The x-ray examiner noted probable mild-to-moderate 
mucoperiosteal thickening in the maxillary sinuses.  VA 
records from June 2005 also indicate concurrent complaints of 
sinusitis and headaches.  The examining physician noted the 
veteran's prior facial injury and stated that the veteran had 
headaches that "are secondary to chronic recurrent 
sinusitis."  

The veteran underwent a VA neurological examination in 
September 2005.  The examiner, who had reviewed the claims 
file in conjunction with an earlier October 2004 VA 
examination, reviewed the veteran's VA medical records and 
confirmed the diagnosis of perennial allergic rhinitis with 
secondary chronic frontal, maxillary and ethmoidal sinusitis, 
found.  After reviewing the VA medical records and the 
October 2004 VA examination report, the examiner reached the 
determination that the veteran's chronic sinusitis was less 
likely than not secondary to the trauma that he had on the 
right side of his face in service.  The examiner based this 
opinion on the fact that the veteran had sinusitis in both 
maxillary areas.  This indicated that the veteran "was going 
to develop sinusitis regardless of his trauma to his right 
face anterior to his right orbit and right frontal area."  

In this case, the veteran was not shown to have sinusitis 
until October 2004, more than 13 years following separation 
from service.  While the June 2005 treatment records contain 
a discussion of sinusitis in tandem with headaches, the 
examining doctor's opinion indicates headaches secondary to 
sinusitis, not the reverse.  The only medical opinion 
addressing the etiology of the veteran's sinusitis, from the 
September 2005 VA examination report, does not support the 
veteran's contentions.  The Board notes that the examining 
doctor had examined the veteran twice within the space of one 
year, had reviewed the claims file on the first instance, and 
had reviewed relevant VA medical records (including his own 
earlier VA examination report) in conjunction with the second 
examination.  For all of these reasons, the Board finds that 
these examination findings and the stated opinion reflect 
consideration of the veteran's full medical history, with a 
further examination not "necessary" under 38 U.S.C.A. 
§ 5103A(d).  Consequently, the Board does not find that the 
competent medical evidence of record supports the veteran's 
claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
August 2007 Video Conference hearing testimony.  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for sinusitis as a 
residual of a facial injury, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  New and material evidence to reopen a claim of service 
connection for a right hip disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's initial claim of service 
connection for a right hip disorder was denied in a May 2003 
rating decision on the basis that there was no evidence of 
treatment for such a disorder in service.  The Board also 
observes that, at that time, there was no evidence of 
treatment for a current right hip disorder of record.

The veteran was notified of this unfavorable determination in 
June 2003.  In his May 2004 Notice of Disagreement, however, 
the veteran specified only three unrelated issues and made no 
mention of the denial of service connection for a right hip 
disorder.  He submitted no other statements in the year 
following notification suggesting disagreement.  The Board 
therefore finds that the May 2003 rating decision is final 
under 38 U.S.C.A. § 7105(c).  The question for the Board now 
is whether new and material evidence has been received by the 
RO in support of the veteran's claim since the issuance of 
that decision.

Medical evidence submitted since the May 2003 rating decision 
includes private medical records, dated from January 2002 to 
August 2005; VA treatment and examination reports, dated from 
April 2003 to September 2005; and duplicative copies of 
service medical records.  All of the new medical records are 
devoid of findings pertaining to the right hip.  As such, 
this evidence, much of which is actually "new" in the sense 
of not being previously associated with the claims file, does 
not relate to the question of a current disorder of in-
service onset, which had not previously been established, 
and, as such, does not raise a reasonable possibility of 
substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
August 2007 hearing testimony.  Again, however, the veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  As this evidence is devoid of probative value, it 
cannot be considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for a 
right hip disorder.  This evidence, however, does not suggest 
a current disorder of in-service onset.  Accordingly, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied as to that claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a scar under the right eye, claimed as a residual of 
trauma to the right side of the face, is denied.

Entitlement to an initial 10 percent evaluation for 
headaches, claimed as a residual of trauma to the right side 
of the face, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for sinusitis as a residual 
of a facial injury is denied.

New and material evidence has not been received to reopen a 
claim of service connection for a right hip disorder, and the 
claim for that benefit is denied.




REMAND

As to the claim of service connection for a right knee 
disorder, a June 2004 service entrance examination report 
contains notations of a right knee lateral meniscectomy and a 
right knee scar, though it is by no means clear that a 
chronic disorder was present at entry (the examination report 
is a blurry photocopy).  During service, the veteran was 
treated for right knee strain in August 1990 and for right 
knee pain in October 1990.  The latter instance of treatment 
revealed moderate pain to internal rotation of the right 
knee.  Subsequent to service, as confirmed by x-rays from 
January 2005, the veteran was treated for mild degenerative 
changes of the right knee.  However, he has never been 
afforded a VA examination for the express purpose of 
ascertaining the etiology of this current disorder.  As the 
Board finds an examination to be "necessary" under 
38 U.S.C.A. § 5103A(d), a remand is required for further 
development of this claim.

Similarly, during his August 2007 Video Conference hearing, 
the veteran described treatment relevant to his claimed right 
eye disorder at "Coral Reef Medical Center" in Richmond 
Heights, Florida.  There is no indication to date that 
efforts have been made to obtain records corresponding to 
such treatment.  Such efforts are thus required on remand.  
See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

As to the right eye disorder claim, the 
veteran should be requested to provide a 
signed release form, with full address 
information and the dates of treatment, 
for  "Coral Reef Medical Center."

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  This should, if applicable, 
include records from "Coral Reef Medical 
Center."  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed right knee 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's current 
right knee disorder is etiologically 
related to his period of active service, 
specifically to his treatment in the 
second half of 1990.  In reaching this 
determination, the examiner should 
further indicate whether a chronic right 
knee disorder, as opposed to a healed 
injury, clearly and unmistakably 
preexisted service.  If so, the examiner 
should further opine whether such 
disorder clearly and unmistakably did not 
permanently worsen beyond natural 
progression during service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the issues of service 
connection for a right knee disorder and 
right eye vision problems should be 
readjudicated.  If the determination of 
one or both of the claims remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


